Exhibit 10.24 GENERAL RELEASE AND SETTLEMENT AGREEMENT This General Release and Settlement Agreement (“Agreement”) is made this 29th day of December, 2008 by and between uVuMobile, Inc. (the “Company”) and the Beaton Family (as defined herein). The term “Parties” shall refer to the Beaton Family and the Company collectively. WITNESSETH: WHEREAS, William J. Beaton, Jr., William J. Beaton Jr. Trust, William J. Beaton, III, William J. Beaton III IRRV TR UA, Kathleen L. Cote, Ronald K. Beaton, James E.
